DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4, 53-55 and 58-60 in the reply filed on 5/19/21 is acknowledged.  The traversal is on the ground(s) that (1) claims 61 and 63-68 were not addressed in the restriction, and (2) request for rejoinder when apparatus claims become allowable. 
Examiner regrets not listing the claims 61 and 63-68 in the restriction requirement. Nonetheless, the requirement follows the other claims, and examiner appreciates applicant’s making the appropriate election. Request for rejoinder will be given consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 53,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: “the cylindrical container” lacks antecedent basis.
first gap and second gap. ‘The upper end face and lower end face’ also creates antecedent basis issues. Also, is the end face that of the fiber, or the fiber bundle?
	Claim 53: ‘the surface open area ratio’ lacks antecedent basis.
Claims 58 and 59 are difficult to understand. Also these claims are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: water repellent agent is missing, without which the elemental analysis results make no sense.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 53-55 and 58-60  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nagata et al (US 2017/0173536), with further evidence from (1) Rodgers (US 3,477,917), (2) Jerman et al (US 2012/0234745), and (3) Yang et al (US 2006/0213757).
	The Nagata reference is applicant’s own invention, but with a WIPO publication date of 1/14/16, more than one year before the priority date of the instant application.


    PNG
    media_image1.png
    532
    1187
    media_image1.png
    Greyscale

	Claim 1: Nagata teaches hollow fiber membrane module as claimed, with pore diameter within the range claimed (see Table I). The filling ratio or the packing density of the hollow fibers is not a patentable invention, because, ideally one of ordinary skill in the art would fill the membrane housing with as much membrane as possible to get the most membrane surface area without creating significant flow resistance. A treatise on the packing density or filling ratio is provided by Jerman (a teaching reference for this subject) which teaches about 78% (see [0005], [0103]). Conditions for the membrane distillation (1 kPa) are process related and not patentable in the apparatus claims.
	Claim 2: Water repellant agent – fluorine plasma treatment for water repellency: [0138].
	Claim 3: metal container – [0073]. Length and diameter of the bundle would depend on the capacity requirement of the device, and is within the skill level of one of 
	Claim 4: potting the hollow fibers in the container is well known, and is described in [0073] and [0142], along with the head sections – see the figures. The side wall opening is in the middle; size of the opening would depend on the flow rate to be handled – a design choice, and a simple dimensional issue (MPEP 2144.04). 
	Claim 53: Maximum pore diameter and std. deviation: while Nagata does not teach these, it appears that Nagata has the same polyethylene membrane as that of the applicant, and example 9 in Nagata teaches an average pore diameter of 0.1 micron. The maximum and the std. dev. would have been inherent for the same membrane. Moreover, these are only parameters related to the quality of the membrane, which would have been obvious to one of ordinary skill to control – that is, reduce the pore size distribution to make the membrane more efficient. Surface porosity and membrane thickness as claimed – see Table 1. Nagata does not teach the combination of maximum pore diameter and thickness >60 microns. Nonetheless, Yang et al teaches throughout the reference (a teaching reference) various ways of optimizing pore size and membrane thickness – more pore size requires higher thickness. Therefore, it would have been obvious to one of ordinary skill to use the teaching of Yang in the teaching of Nagata to improve the performance of the membrane.
	Claims 54 and 55: membrane materials – see Table 1.
	Claims 58-60: the X-ray photoelectron spectroscopy results are that of the water repellant coating (assumed), which would have been inherent for fluorine-plasma treatment. For silicone compound as the repellent, see Rodgers (col. 3 lines 15-25), 
	Water contact angle is an inherent material property as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777